                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION
                                     No. 7:18-CV-211-BO

TEXAS NEIL CHENEY,                                           )
                                                             )
         Plaintiffs,                                         )
                                                             )
V.                                                           )                         ORDER
                                                             )
CFT AUTO INVESTORS, LLC; JL HENDRICK                         )
MANAGEMENT CORPORATION; HENDRICK                             )
TOYOTA OF WILMINGTON; HENDRICK                               )
CORPORATION, LLC; and HENDRICK                               )
AUToryroTIVE GROUP;                                          )
                                                             )
         Defendants.                                         )


         This cause comes before the Court on defendants' motion to dismiss. [DE 10]. The motion

has been fully briefed and is ripe for disposition. For the reasons discussed below, defendants'

motion to dismiss [DE 10] is GRANTED.

                                                BACKGROUND

         In August 2016, plaintiff accompanied Ms. Ann Carlyle to defendant Hendrick Toyota in

Wilmington, North Carolina. [DE 1-10,              ~   8]. Defendant Hendrick Toyota is an automobile

dealership that is allegedly owned and operated by the other defendants.             Id.~   9. Ms. Carlyle was

shopping for a vehicle and plaintiff had previously purchased vehicles from Hendrick Toyota. Id.

~~   10-11. During the process, an employee obtained a consumer credit report for Ms. Carlyle and

determined that she did not qualify for the prospective purchase. Id.        ~~   12-13. Plaintiff alleges that

the Hendrick Toyota employee then accessed plaintiffs personal information, which was on file

from his prior purchases, and used it without his consent multiple times to obtain consumer credit

reports for plaintiff. Id.   ~~   14--15. Plaintiff alleges that, as a result of these "frequent, unauthorized
credit inquires [sic]," his credit score dropped and he was unable to refinance his home in

November 2016. Id.   iii! 16-17.
       In October 2018, plaintiff initiated this action in Brunswick County Superior Court. [DE

1-4]. Plaintiff brought three purported causes of action, alleging (1) that defendants willfully

violated the Fair Credit Reporting Act (FCRA), in particular 15 U.S.C. §§ 1681b, 1681n, and

1681q; (2) that defendants committed unfair and deceptive trade practices under N.C. Gen. Stat.

§§ 75-1.1 and 75-64; and (3) that defendants are vicariously liable to plaintiff for the acts and

omissions of their empfoyees. [DE 1-1 OJ. In December 2018, defendants removed this action from

Brunswick County to federal court. [DE 1].

       In January 2019, defendants moved to dismiss plaintiffs complaint in its entirety under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief may be

granted. [DE 10]. Plaintiff responded in opposition. [DE 13].

                                          DISCUSSION

       When considering a motion to dismiss under Federal Rule of Civil Procedure 12(b)( 6), "the

court should accept as 'true all well-pleaded allegations and should view the complaint in a light

most favorable to the plaintiff." Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993).

A complaint must state a claim for relief that is facially plausible. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007). Facial plausibility means that the court can "draw the reasonable

inference that the defendant is liable for the misconduct alleged," as merely reciting the elements

of a cause of action with the support of conclusory statements does not suffice. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). The court need not accept the plaintiffs legal conclusions drawn from

the facts, nor need it accept unwarranted inferences, unreasonable conclusions, or arguments.

Philips v. Pitt County Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009).




                                                 2
1. Plaintiff's FCRA claims must be dismissed.

        Plaintiff has failed to allege sufficient facts to state a claim for relief under any of the three

provisions of the FCRA that he relies upon. First, plaintiff fails to state a claim for relief under 15

U.S.C. § 1681b. Plaintiff vaguely alleges that defendants violated 15 U.S.C. § 1681b. In his

response to defendants' motion to dismiss, plaintiff clarifies that he seeks relief under § 1681 b(f),

which provides that "[a] person shall not use or obtain a consumer credit report for any purpose,"

unless the report "is obtained for a purpose for which the consumer report is authorized to be

furnished." To state a claim under§ 1681b(t), "a plaintiff must allege facts showing each of the

following: (i) there was a consumer report; (ii) the defendants used or obtained it, (iii) the

defendants did so without a permissible statutory purpose, and (iv) the defendants acted with the

specified culpable mental state." Benzing v. Tharrington-Smith, LLP, 5:10-CV-533-F, 2012 WL

169946, at *3 (E.D.N.C. Jan. 19, 2012) (citing Shepherd-Salgado v. Tyndall Fed. Credit Union,

No. 11-0427-WS-B, 2011 WL 5401993, at *3 (Nov. 7, 2011 S.D. Ala.)). In support of this

allegation, plaintiff states only that "Defendants willfully violated the FCRA, 15 U.S.C. §§ 1681 b,

168 ln, and 1681q by accessing the Plaintiffs [sic] credit reports without a permissible purpose and

without the knowledge or consent of the plaintiff." [DE 1-10,      ~   20]. Even viewing the complaint

in the light most favorable to plaintiff, this cursory recitation of the elements of the statute-

indeed, plaintiff does not even identify in his complaint the specific provision under which he is

seeking relief-without additional factual allegations does not enable the Court to reasonably infer

that defendant is liable for the alleged violation. Plaintiff's § 1681 b claim must be dismissed.

       The defect that is fatal to plaintiff's § 1681 b claim-namely, that the claim is supported by

threadbare facts and a vague and cursory recitation of the elements of the statute-is similarly fatal

to plaintiff's claims under§§ 1681n and 1681q. In fact, plaintiff's complaint is sufficiently vague
                                                    I




                                                    3
that defendants focused their argument on § 1681n(b), which is inapplicable for a variety of

reasons, rather than on § 1681n(a), which plaintiff belatedly referenced in his response to
                                               '

defendants' motion to dismiss. § 1681q, moreover, is inapplicable because it creates a cause of

action against "[a]ny person who knowingly and willfully obtains information on a consumer from

a consumer reporting agency under false pretenses," and plaintiff has not alleged that defendants

obtained his information under false pretenses; rather, he simply alleges that they obtained his

credit information without a permissible statutory purpose and without his knowledge. Plaintiffs

claims under §§ 1681n and 1681q, like his claim under § f681b, are facially deficient.

Accordingly, each of plaintiffs three FCRA claims must be dismissed.

2. Plaintiff's Unfair and Deceptive Trade Practices Act (UDTPA) claims must be dismissed.

        Plaintiffs UDTP A claims, too, must be dismissed. Even setting aside the vagueness

problems and the fact that the claims are similarly devoid of factual support, it is clear that plaintiff

has not stated facially plausible claims. First, to state a claim under N.C. Gen. Stat. § 75-1.1,

plaintiff must allege that defendants (1) committed an unfair or deceptive trade act or practice, (2)

the act in question was in or affecting commerce, and (3) the act proximately caused plaintiff harm.

Sessler v. Marsh, 551 S.E.2d 160, rev. denied, 556 S.E.2d 577 (N.C. 2001) (citations omitted). But

§ 75-1.1 "is not intended to apply to all wrongs in a business setting." Dalton v. Camp, 548 S.E.2d

704, 711 (N.C. 2001). Rather, "some type of egregious or aggravating circumstances must be

alleged and proved." Id. (quoting Allied Distribs., Inc. v. Latrobe Brewing Co., 847 F. Supp. 376,

379 (E.D.N.C. 1993)) (alterations omitted) (emphasis in original). Plaintiff has alleged no such

egregious or aggravating circumstances; instead, he attempts to elevate a one-off business wrong-

an employee allegedly obtaining his consumer credit report without authorization-into an unfair




                                                   4
or deceptive trade practice within the meaning ofN.C. Gen. Stat.§ 75-1.1. Plaintiffs claim must

be dismissed.

        Second, plaintiffs claim under N.C. Gen. Stat.§ 75-64 must also be dismissed under Rule

12(b)(6). § 75-64 provides as'follows:

        Any business that conducts business in North Carolina and any business that
        maintains or otherwise possesses personal information of a resident of North
        Carolina must take reasonable measures to protect against unauthorized access to
        or use of the information in connection with or after its disposal.

N.C. Gen. Stat. § 75-64(a). In other words, the statute specifically applies to the way in which

businesses dispose of consumers' personal information. Disposal is defined as "[t]he discarding or

abandonment of records containing personal information." N.C. Gen. Stat.§ 75-61(7)(a). Again,

the vague and cursory nature of plaintiffs complaint presents an obstacle, as plaintiff has not cited

any statute which required the disposal of his personal information following his prior vehicle

purchases at Hendrick Toyota and, indeed, does not allege that Hendrick Toyota disposed of his

personal information at all. Given that Hendrick Toyota did not dispose of his personal

information, plaintiff cannot state a claim under§ 75-64 for the improper disposal of his personal

information. Both of plaintiffs UDTP A claims must, therefore, be dismissed.

        In sum, looking simply at the face of the complaint and viewing that complaint in the

light most favorable to the plaintiff, the Court finds that plaintiff has not stated facially plausible

FCRA claims or UDTPA that would entitle him to relief. Plaintiffs purported third cause of

action does not afford an independent basis for relief, either. The Court finds that plaintiff has

not demonstrated good cause to be given any additional.time to amend his pleadings to bring

them into compliance with the requirements of Iqbal and Twombly and, as such, defendants'

motion to dismiss is granted. Plaintiffs complaint must be dismissed with prejudice in its

entirety.



                                                   5
                                     CONCLUSION

      Fo~ the above reasons, defendants' motion to dismiss [DE 10] is GRANTED and plaintiffs
complaint is DISMISSED. The Clerk is DIRECTED to close the case.



SO ORDERED, this   j_f_ day of March, 2019.


                                         TE    NCE W. BOYLE
                                         CHIEF UNITED STATES DISTRIC




                                              6
